Exhibit 10.1

CHANGE IN TERMS AGREEMENT

 

               

Principal

$4,423,984.96

  

Loan Date

12-27-2019

  

Maturity

12-27-2022

  

Loan No

213470

   Call / Coll    Account   

Officer

GAR

   Initials References in the boxes above are for Lender’s use only and do not
limit the applicability of this document to any particular loan or item. Any
item above containing “***” has been omitted due to text length limitations.

 

Borrower:    BROAD STREET OPERATING PARTINERSHIP, LP;    Lender:    MVB BANK,
INC    BROAD STREET REALTY, INC.; and BROAD       Reston Branch    STREET
REALTY, LLC       12100 Sunset Hills Road    7250 Woodmont Ave., Suite 350      
Suite 130    Bethesda, MD 20814       Reston, VA 20190          (571) 526-4545

 

 

 

 

Principal Amount:  $4,423,984.96

   Date of Agreement:  May 10, 2020 DESCRIPTION OF EXISTING INDEBTEDNESS.     

PROMISSORY NOTE DATED 12/27/2019 IN THE ORIGINAL PRINCIPAL AMOUNT OF
$4,500,000.00 FROM BORROWER TO LENDER.

DESCRIPTION OF COLLATERAL.

INCLUDING BUT NOT LIMITED TO 1.) FIRST SECURITY INTEREST AND PLEDGE OF MICHAEL
JACOBY’S AVAILABLE SHARES AND OPERATING UNITS OF THE CURRENT REAL ESTATE HOLDING
COMPANYS, AND 2.) UCC-1 FILING DELAWARE DEPARTMENT OF STATE NO. 2019 9307237.

DESCRIPTION OF CHANGE IN TERMS.

1.) Commencing as of the monthly payment due April 27, 2020, and continuing
through the monthly payment due on June 27, 2020 (the “ Concession Period”),
regular monthly payments due under the Note shall be interest only in an amount
calculated and determined by the Lender based upon the outstanding principal
balance and the interest rate charged to the Borrower under the terms of the
Note. Upon the expiration of the Concession Period: (a) the Borrower shall
resume making monthly payments of principal and interest in an amount to be
calculated and determined by the Lender, the first such payment being due on
July 27, 2020 and continuing monthly through the Maturity Date, and (b) the
principal amount due under the terms of the Note that would have been payable
had the Concession Period not been granted will be included in the final balloon
payment due on the Maturity Date or earlier payoff of the Loan, and payable at
that time. This is a special circumstance and Lender shall have no obligation to
provide any further or extended period of interest only payments or other
concessions.

2.) Reporting Requirements during the Concession Period: As soon as available
and not more than 15 days after the end of each month, the Borrower will provide
monthly cash flow statements, including rent analysis.

3.) Financial Covenants: The Debt Service Coverage Ratio, Total Funded Debt to
EBITDA Ratio, and Minimum Liquidity financial covenants commencing as of
September 30, 2020 will be amended to March 31, 2021.

4.) All other terms and conditions to remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.



--------------------------------------------------------------------------------

Loan No: 213470

 

  

CHANGE IN TERMS AGREEMENT

(Continued)

 

  

Page 2

 

           

 

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT. EACH BORROWER AGREES TO THE TERMS OF THE
AGREEMENT.

CHANGE IN TERMS SIGNERS:

BROAD STREET OPERATING PARTINERSHIP, LP

BROAD STREET OP GP, LLC, General Partner of BROAD STREET OPERATING PARTINERSHIP,
LP

 

By:  

/s/ Michael Z. Jacoby

  (Seal)   Michael Z. Jacoby, Member - Chief Executive Officer of BROAD STREET
OP GP, LLC   BROAD STREET REALTY, INC.   By:  

/s/ Michael Z. Jacoby

  (Seal)   Michael Z. Jacoby, Chief Executive Officer of BROAD STREET REALTY,
INC.   BROAD STREET REALTY, LLC   By:  

/s/ Michael Z. Jacoby

  (Seal)   Michael Z. Jacoby, Member - Chief Executive Officer of BROAD STREET
REALTY, LLC   BSV CROMWELL LAND LLC   By:  

/s/ Michael Z. Jacoby

  (Seal)   Michael Z. Jacoby, Member - Chief Executive Officer of BSV CROMWELL
LAND LLC   X  

/s/ Michael Z. Jacoby

  (Seal)   Michael Z. Jacoby   LENDER:   MVB BANK, INC   X  

/s/ Garret Reed

    Garret Reed, Commercial Loan Officer  

 

 

 

LaserPro, Ver. 20.1.0.034 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - VA D:\PROSUITE\CFI\LPL\D20C.FC TR-16499 PR-8